BURNETT, J.,
Dissenting. — I dissent from the conclusion of Mr. Justice Moore in this case sustaining the liens mentioned in his opinion, because the testimony does not show that the work relied upon to uphold them was done “at the request of the owner or person in lawful possession” of the land within the meaning of the statute, and because the plowing and grading or “leveling” is neither clearing nor “ditching, diking or tiling,” the only things mentioned in the act for which a lien upon the realty is allowed.